DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated July 16, 2020.  
	Claims 1-19 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-19 are for a "method and system," in other words, a product and process.  "Product and process" claims are indefinite because it is unclear whether infringement occurs at the point of making the product (system) or the steps that use the system.  Further, Applicant's claims appear to be method steps and therefore would not further limit a system.  Examiner suggests removing the "and system" from the claims. 
	See MPEP 2173.05(p):
In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claims 2-19 are also rejected for reciting a "system and method," and are also rejected for being dependent upon claim 1.
	Therefore, claims 1-19 are rejected under 35 USC 112.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like 
	Per Applicant's claims, 
Claims 1-19 are a method, which is a process.
Claims 1-19 are also a system, which is a machine.
Therefore, Applicant's claims are directed to statutory subject matter.  (However, see the above 112 rejection – the claims are treated as either a method or system for compact prosecution purposes).
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A method for providing real property historical data of severe weather activities comprising the steps of

(B) prompting a specific user account to enter a property address;
(C) generating basic data of the specific property for the specific user account;
(D) generating the historical data of at least one severe weather activity associated with the specific property for the specific user account; and
(E) reporting the basic data and historical data of at least one severe weather activity associated with the specific property of the specific user account
The abstract idea steps recited in claim 1 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or 

First, one could mentally or on paper provide user accounts that are associated with a corresponding PC device, such as a list of computers where each computer has a user account associated with a property.  Then, one could prompt a specific user account to enter a property address, for instance by asking someone verbally or on paper to enter a property address.  Then, one could generate basic data for the specific account by using a paper lookup table.  Then, one could generate the historical data of severe weather activity for the property by using a different lookup table.  Finally, one could report the data looked up by stating the data verbally or writing it on paper. Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claim 1, above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility 
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites
managed by at least one remote server
corresponding PC device … through the remote server
further steps through the remote server
sending information to the corresponding PC device
These elements are merely instructions to apply the abstract idea to a computer because the limitation of a remote server and corresponding PC device that are used to receive, store, and transmit data is merely using computers (here, remote server and PC) in its ordinary capacity.  See MPEP 2106.05(f)(2).  This is similar to using a telephone unit and a server.  See TLI Comms.  Because of this, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  

Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant.
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The combination of elements as analyzed in Step 2A Prong 2 was shown to be merely instructions to apply the abstract idea to computers or other machinery, being used in their ordinary capacity.  Because of this, the additional elements are not significantly more than the abstract idea.  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
	Per the dependent claims:

	Claim 8 further defines the abstract idea with generating an ariel view, which can be done mentally through looking up the ariel view on paper.
	Claim 19 recites the additional element of creating a QR code and digitally attaching the QR code to a property report.  A QR code is merely insignificant extra solution activity because it is mere data outputting, see MPEP 2106.05(g).  Likewise, it is well-understood, routine, and conventional activity because it is similar to affixing a barcode to a mail object in order to increase reliability in conveying information.  See Secured Mail Solutions, LLC v. Universal Wilde, Inc., 873 F.3d 905, 910-11, 124 USPQ2d 1502, 1505-06 (Fed. Cir. 2017).  A QR code is merely a 2 dimensional bar code that has been in existence since 1994 and has been very popular, therefore well-understood, routine, and conventional.  See History of QR Codes, [online] available at: < http://www.mobile-qr-codes.org/history-of-qr-codes.html >.
Therefore, claims 1-19 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altschule, US PGPUB 2019/0004210 A1 ("Altschule").
Per claim 1, Altschule teaches A method and system for providing real property historical data of severe weather activities comprising the steps of in par 009: "In some embodiments, there is provided a computer-implemented method for estimating weather conditions at a subject location at a previous time"
(A) providing a plurality of user accounts managed by at least one remote server in par 043: "Embodiments include archiving of the 00-hour initializations of several computer models every hour, and saving them to a server"
 wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device in par 050: "Using communication interface 110, the forensic weather analyzer 102 may communicate with multiple computerized weather stations, indicated as references 114, 116, and 118. While three weather stations are illustrated in FIG. 1, in practice many more (or fewer) weather stations may be utilized. Each weather station comprises hardware to provide meteorological measurements to the forensic weather analyzer 102." And par 051: "In embodiments, the forensic weather analyzer 102 may interact with a client device 126. The client device may render a user interface that accepts data to be entered into fields of a web page. The data may then be communicated to the forensic weather analyzer 102 via network 112. The data may include temporal event data, which pertains to a particular time or time interval of interest."
(B) prompting the corresponding PC device of a specific user account to enter a property address through the remote server in par 073: "For example, the The user enters subject location information and the event window of interest via client device 126."
(C) generating basic data of the specific property for the specific user account through the remote server in par 073: "The information is transmitted to forensic weather analyzer 102 via network 112. The forensic weather analyzer retrieves actual meteorological measurements from one or more of the weather stations (114, 116, and/or 118). The meteorological measurements may have been taken at some distance (e.g., several miles) from the subject location, and thus may not be representative of conditions experienced at the subject location."
(D) generating the historical data of at least one severe weather activity associated with the specific property for the specific user account through the remote server in par 073: "The forensic weather model is then queried for the given time frame (event window) at the given subject location, or within the closest resolution provided by the forensic weather model. The data from the forensic weather model is then formatted into a report with textual and visual/graphical information and provided to the user from the forensic weather analyzer 102 to the client device 126 via network 112. Some embodiments include the forensic weather analyzer and at least one weather station, where the weather station includes at least one anemometer. In this way, the user can receive an assessment of conditions at the subject location during the time period of interest."
(E) reporting the basic data and historical data of at least one severe weather activity associated with the specific property to the corresponding PC device of the specific user account through the remote server. in par 0104: "This flowchart shows some additional sub-steps of step 1164 of flowchart 1100 of FIG. 11. In process step 1650, a graph of the sustained wind speed as a function of time during the event window is rendered. In process step 1652, a graph of the peak wind speed as a function of time during the event window is rendered. In process step 1654, a graph of the storm surge as a function of time during the event window is rendered. In process step 1656, a graph of the temperature as a function of time during the event window is rendered. In process step 1658, a report summary including textual data indicating modeled weather conditions during the event window is displayed."  Note that the event window includes a severe weather event see par 073: "For example, the user may wish to obtain information about sustained winds at a particular address during a recent hurricane. The user enters subject location information and the event window of interest via client device 126."
Per claim 2, Altschule teaches the limitations of claim 1, above.  Altschule further teaches the real property includes residential real estate properties in par 076 where an address is taught which is inclusive of residential real estate.  See par 076: "The flow may then continue with converting the street address 310 to a latitude-longitude coordinate pair 312."
Per claim 3, Altschule teaches the limitations of claim 1, above.  Altschule further teaches the real property includes commercial real estate properties in par 076 where an address is taught, which is also inclusive of commercial real estate.  See par 076: "The flow may then continue with converting the street address 310 to a latitude-longitude coordinate pair 312."
the real property includes a real estate property in an area with a defined address in par 076: "The flow may then continue with converting the street address 310 to a latitude-longitude coordinate pair 312."
Per claim 5, Altschule teaches the limitations of claim 1, above.  Altschule further teaches prompting the corresponding PC device of the specific user account to enter latitude and longitude coordinates of the property through the remote server; And receiving the geographical coordinates of the property by the remote server in step B in par 092 where a latitude longitude coordinate pair is the input.  See par 092: "For example, a smart phone with an integrated GPS may be used by an insurance adjuster. When the adjuster arrives at the property, a forensic weather report using the latitude and longitude recorded by the GPS may be initiated."
Per claim 6, Altschule teaches the limitations of claim 1, above.  Altschule further teaches converting the property address into geographical latitude and longitude coordinates through the remote server; and wherein the geographical coordinates of the property are used by the remote server in step (C) in par 076: "The flow may continue with entering a street address 310 of a subject location. The flow may then continue with converting the street address 310 to a latitude-longitude coordinate pair 312."
	Per claim 18, Altschule teaches the limitations of claim 1, above.  Altschule further teaches creating a report for the specific property in step (E) through the remote server; wherein the report includes all basic data of the specific property; and wherein the report includes all historical data of severe weather activities of the specific property. In par 0106: "Field 1804 indicates a start time for the forensic weather report. Field 1806 indicates a maximum storm surge for the forensic weather report. Field 1808 indicates a maximum storm surge time for the forensic weather report. Field 1810 indicates a maximum sustained wind for the forensic weather report. Field 1812 indicates a maximum sustained wind time for the forensic weather report. Field 1814 indicates a peak wind gust speed for the forensic weather report. Field 1816 indicates a peak wind gust time for the forensic weather report."  See also Fig 18.
Therefore, claims 1-6 and 18 are rejected under 35 USC 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschule, US PGPUB 2019/0004210 A1 ("Altschule") in view of Vandeviver, .  
	Per claim 7, Altschule teaches the limitations of claim 1, above.  Altschule further teaches searching a plurality of databases for the specific property through the remote server in step (C), wherein the plurality of databases includes at least one 20 map database in par 045: "In embodiments, a user can visit a website, enter the address, altitude/longitude pertaining to a subject location, or their current GPS location and view a map to verify the correct location. The user can adjust the location on the mapping program manually to the correct location. The user may be prompted to enter their payment information. As they are doing this, a forensic weather analyzer in accordance with embodiments of the present invention reviews the archives and extracts data for the requested subject location."  A plurality of databases is taught in pars 075 and 083, with 083 teaching a map database because it is a database of geological features.  
	Altschule does not teach generating a street view of the specific property on a map through the remote server.
	Vandeviver teaches the functionality of Google Maps.  See page 1.
	Vandeviver teaches generating a street view of the specific property on a map through the remote server "These images are connected to the Google Maps map and embedded with information on the street name and the approximate address."  In page 7.

	Per claim 8, Altschule and Vandeviver teach the limitations of claim 7, above.  Altschule does not teach generating an aerial view of the specific property on the map through the remote server.  
	Vandeviver teaches generating an aerial view of the specific property on the map through the remote server on page 6: "Essentially, Google Maps is an easy-to-use mapping application that allows its users to locate addresses quickly, and provides cartographic maps augmented with digital information and high-resolution aerial imagery."  

s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschule, US PGPUB 2019/0004210 A1 ("Altschule") in view of Greene et al., US PGPUB 2005/0154655 A1 ("Greene").  
	Per claim 9, Altschule teaches the limitations of claim 1, above.  Altschule does not teach searching the plurality of databases for the specific property through the remote server in step (C), wherein the plurality of databases includes at least one general property information database; and generating demographical data of the specific property.
	Greene teaches a system that provides search criteria for supporting the sale of franchise real estate.  See abstract.
	Greene teaches searching the plurality of databases for the specific property through the remote server in step (C), wherein the plurality of databases includes at least one general property information database; and generating demographical data of the specific property in par 022: " It is contemplated in one embodiment of the invention that server 12 periodically surveys third party database server 24 for changes in demographic data and stores the data in database 14 to make the data available as needed to buyer computers 20. Database 14 may be updated on a daily, weekly, monthly, quarterly, or any other periodic basis appropriate for maintaining data current enough to satisfy the needs of the buyers. It should also be understood that this data may also be input by hand (keyboard), memory devices (CDROM, flashcard, or the like) or any other known input method."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the historical weather teaching of Altschule Id.  For these reasons, one would be motivated to modify Altschule with Greene to include demographic data along with historical weather data, as both relate to the value of property and one trying to value property would want information to increase the accuracy of the determination.  For these reasons, one would be motivated to modify Altschule with Greene.  
	Per claim 10, Altschule and Greene teach the limitations of claim 9, above.  Altschule does not teach generating construction data of the specific property through the remote server.  
	Greene teaches generating construction data of the specific property through the remote server in par 023: " Characteristic data includes property information, facility information, business information and pictorial information. Property information is that information related to description of the property itself and may include the postal address of the location, the size of the facility, the number of floors, the construction configuration, the construction franchise, the construction type, the legal description of the property, the number of parking spaces, the square footage and the like, by way of example."
	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschule, US PGPUB 2019/0004210 A1 ("Altschule") in view of NOAA Climate Data Online Search  < https://web.archive.org/web/20180201160730/https://www.ncdc.noaa.gov/cdo-.  
	Per claim 11, Altschule teaches the limitations of claim 1, above.  Altschule further teaches searching the plurality of databases for the specific property through the remote server in step (C), wherein the plurality of databases includes at least one weather database in par 045: "In embodiments, a user can visit a website, enter the address, altitude/longitude pertaining to a subject location, or their current GPS location and view a map to verify the correct location. The user can adjust the location on the mapping program manually to the correct location. The user may be prompted to enter their payment information. As they are doing this, a forensic weather analyzer in accordance with embodiments of the present invention reviews the archives and extracts data for the requested subject location."  A plurality of databases is taught in pars 075 and 083, and the database in par 045 has weather information.
	Altschule does not teach generating average monthly outdoor temperature data for a whole year; And wherein each monthly outdoor temperature is obtained by averaging the same monthly data for a predetermined number of years.
NOAA Normal teaches a website with a database that generates historical weather information, such as the sample mean temperatures generated in 2015.
NOAA Normal teaches generating average monthly outdoor temperature data for a whole year; And wherein each monthly outdoor temperature is obtained by averaging the same monthly data for a predetermined number of years where 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the historical weather teaching of Altschule with the generating average monthly outdoor temperature data by averaging monthly data teaching of NOAA Normal because one would be motivated to identify outliers through comparison to normalized (averaged) temperatures.  In this way, an outlier temperature and potentially corresponding severe weather (hurricane, tornado, blizzard) would be more identifiable.  For this reason, one would be motivated to modify Altschule with NOAA Normal.  
	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschule, US PGPUB 2019/0004210 A1 ("Altschule") in view of NOAA Storm Events Database, archived on June 29, 2017 <https://web.archive.org/web/20170629195104/https://www.ncdc.noaa.gov/stormevents/choosedates.jsp?statefips=-999,ALL# > (”NOAA Storm").
Per claim 12, Altschule teaches the limitations of claim 1, above.  Altschule does not teach searching the plurality of databases for the specific property through the remote server in step (D), wherein the plurality of databases includes at least one hail database; generating historical data of hail activity for a predetermined time period for the specific property; wherein the hail activity data include at least one date of hail activity; wherein the hail activity data include the largest hailstone size from a plurality of hailstone sizes; and wherein the hail activity data include a total number of days of hail activity.

NOAA Storm teaches searching the plurality of databases for the specific property through the remote server in step (D), wherein the plurality of databases includes at least one hail database; generating historical data of hail activity for a predetermined time period for the specific property; wherein the hail activity data include at least one date of hail activity; wherein the hail activity data include the largest hailstone size from a plurality of hailstone sizes; and wherein the hail activity data include a total number of days of hail activity on page 1 where the data is searchable from 1950 to 2017, the state is specified, and on page 2 where specific hail size is a search field (this is the pull down from page 1, "All Hail").  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the historical weather teaching of Altschule with the hail activity teaching of NOAA Storm because one would want to further search for not only hail but types of hail as larger hail is known to cause more damage than smaller hail to roofs and cars.  This would help determine specific property damage.  For these reasons, one would be motivated to modify Altschule with NOAA Storm.
	Per claim 13, Altschule teaches the limitations of claim 1, above.  Altschule does not teach searching the plurality of databases for the specific property through the remote server in step (D), wherein the plurality of databases includes at least one wind database; generating historical data of high wind activity for a predetermined time period for the specific property; wherein the high wind activity data include at least one date of high wind or gust; wherein the high wind activity data include the highest wind velocity from a plurality of wind velocities; and wherein the high wind activity data include a total number of days of high wind activity.
NOAA Storm teaches searching the plurality of databases for the specific property through the remote server in step (D), wherein the plurality of databases includes at least one wind database; generating historical data of high wind activity for a predetermined time period for the specific property; wherein the high wind activity data include at least one date of high wind or gust; wherein the high wind activity data include the highest wind velocity from a plurality of wind velocities; and wherein the high wind activity data include a total number of days of high wind activity on page 1 where, like the hail teaching, wind activity can be searched, and on page 3 where the specific drop down specifics the kind of wind velocity, including a "highest wind velocity from a plurality of wind velocities."  
Per claim 14, Altschule teaches the limitations of claim 1, above.  Altschule does not teach searching the plurality of databases for the specific property through the remote server in step (D), wherein the plurality of databases includes at least one lightning database; generating historical data of lightning activity for a predetermined time period for the specific property; wherein the lightning activity data include at least one date of lightning; wherein the lightning activity data include a total number of lightning strikes; and wherein the lightning activity data include a total number of days of lightning activity.
NOAA storm teaches lightning on page 1 where lightning is one of the selections for severe weather.  
s 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschule, US PGPUB 2019/0004210 A1 ("Altschule") in view of NOAA Storm Events Database, archived on June 29, 2017 <https://web.archive.org/web/20170629195104/https://www.ncdc.noaa.gov/stormevents/choosedates.jsp?statefips=-999,ALL# > (”NOAA Storm"), further in view of Wyatt et al., US Pat. No. 10,997,663 B1 ("Wyatt").
	Per claim 15, Altschule and NOAA Storm teach the limitations of claim 12, above.  Altschule does not teach generating a hail risk level based on the historical data of hail activity for the specific property; wherein the hail risk level is from a plurality of predefined risk levels; wherein the plurality of predefined risk levels for hail activity includes varying risk levels; and wherein each hail risk level includes potential damages that might have caused to the specific property and suggestions.
	Wyatt teaches a system for transmitting weather advice to a property.  See abstract.
	Wyatt teaches generating a hail risk level based on the historical data of hail activity for the specific property; wherein the hail risk level is from a plurality of predefined risk levels; wherein the plurality of predefined risk levels for hail activity includes varying risk levels in col 10 ln 40-55 where a score is determined based on the weather condition.  See col 10 ln 40-55: "In another embodiment, WE computing device 102 may be configured to generate one or more weather condition scores based upon the weather data and/or weather warnings. The weather condition scores may represent a likelihood of a weather event affecting or not affecting the 
	and wherein each hail risk level includes potential damages that might have caused to the specific property and suggestions in Col 10 ln 65 – col 11 ln 10: "If WE computing device 102 determines that an insured property associated with a policyholder may be impacted by the weather event, WE computing device 102 may be configured to transmit one or more notifications 112 of the weather event to a user device 114 of the policyholder, such as via wireless communication or data transmission to a mobile device. Forms of notification may include e-mail, text message, automated phone call, social media (e.g., Twitter, Facebook, etc.), or other forms of communication. User device 114 may be a computing device such as a smartphone, tablet, laptop, phablet, notebook, netbook, desktop computer, wearable electronic, smart glasses, smart vehicle, or smart watch."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the historical weather teaching of Altschule, in combination with the weather storm data teaching of NOAA Storm, with the hail risk teaching of Wyatt because Wyatt teaches that the risk techniques can be used to help a policyholder with any loss connected to the weather event and assist in submitting a 
	Per claim 16, Altschule and NOAA Storm teach the limitations of claim 13, above.  Altschule does not teach generating a high wind risk level based on the historical data of high wind activity for the specific property; wherein the high wind risk level is from a plurality of predefined risk levels; wherein the plurality of predefined risk levels for high wind activity includes varying risk levels; and wherein each high wind level includes potential damages that might have caused to the specific property and suggestions.
	Wyatt teaches generating a high wind risk level based on the historical data of high wind activity for the specific property in col 10 ln 19-27: "Based upon the weather data and/or weather warnings received from WR computing device 110, WE computing device 102 may be configured to forecast weather, which may include identifying one or a variety of weather events such as tornadoes, hurricanes, thunderstorms, wild fires, flooding, hail storms, ice storms, fog conditions, lightning storms, showers, snow storms, blizzards, high winds, winds aloft, rapidly rising or rapidly falling barometric pressure or other such weather patterns or conditions."
	wherein the high wind risk level is from a plurality of predefined risk levels; wherein the plurality of predefined risk levels for high wind activity includes varying risk levels  in col 10 ln 40-55 where a score is determined based on the weather condition.  See col 10 ln 40-55: "In another embodiment, WE computing device 102 may be configured to generate one or more weather condition scores based upon the weather data and/or weather warnings. The weather condition scores may represent a likelihood of a weather event affecting or not affecting the insured property. The weather condition scores may be based upon weather data such as, but not limited to, hail size, amount of snow or rain or ice, and/or wind conditions. In at least one embodiment, each weather condition score may be associated with a specific weather event (e.g., hail size, extreme hot or cold temperature, precipitation level, and/or wind speed). The weather data, the weather warnings, the weather condition scores, the property location, and/or the property type may indicate that a weather event may affect the insured property and/or insureds or family members."
	and wherein each high wind level includes potential damages that might have caused to the specific property and suggestions in Col 10 ln 65 – col 11 ln 10: "If WE computing device 102 determines that an insured property associated with a policyholder may be impacted by the weather event, WE computing device 102 may be configured to transmit one or more notifications 112 of the weather event to a user device 114 of the policyholder, such as via wireless communication or data transmission to a mobile device. Forms of notification may include e-mail, text message, automated phone call, social media (e.g., Twitter, Facebook, etc.), or other forms of communication. User device 114 may be a computing device such as a smartphone, tablet, laptop, phablet, notebook, netbook, desktop computer, wearable electronic, smart glasses, smart vehicle, or smart watch."
generating a lightning risk level based on the historical data of lightning activity for the specific property; wherein the lightning risk level is from a plurality of predefined risk levels; wherein the plurality of predefined risk levels for lightning activity includes varying risk levels; and wherein each lightning level includes potential damages that might have caused to the specific property and suggestions.
	Wyatt teaches generating a lightning risk level based on the historical data of lightning activity for the specific property in col 10 ln 19-27: "Based upon the weather data and/or weather warnings received from WR computing device 110, WE computing device 102 may be configured to forecast weather, which may include identifying one or a variety of weather events such as tornadoes, hurricanes, thunderstorms, wild fires, flooding, hail storms, ice storms, fog conditions, lightning storms, showers, snow storms, blizzards, high winds, winds aloft, rapidly rising or rapidly falling barometric pressure or other such weather patterns or conditions."
	wherein the lightning risk level is from a plurality of predefined risk levels; wherein the plurality of predefined risk levels for lightning activity includes varying risk levels in col 10 ln 40-55 where a score is determined based on the weather condition.  See col 10 ln 40-55: "In another embodiment, WE computing device 102 may be configured to generate one or more weather condition scores based upon the weather data and/or weather warnings. The weather condition scores may represent a likelihood of a weather event affecting or not affecting the insured property. The weather condition scores may be based upon weather data such as, but not limited to, 
	wherein each lightning level includes potential damages that might have caused to the specific property and suggestions in Col 10 ln 65 – col 11 ln 10: "If WE computing device 102 determines that an insured property associated with a policyholder may be impacted by the weather event, WE computing device 102 may be configured to transmit one or more notifications 112 of the weather event to a user device 114 of the policyholder, such as via wireless communication or data transmission to a mobile device. Forms of notification may include e-mail, text message, automated phone call, social media (e.g., Twitter, Facebook, etc.), or other forms of communication. User device 114 may be a computing device such as a smartphone, tablet, laptop, phablet, notebook, netbook, desktop computer, wearable electronic, smart glasses, smart vehicle, or smart watch."
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschule, US PGPUB 2019/0004210 A1 ("Altschule") in view of Rizwan, Zara, "How to create a QR code for a Word Document," [online] published on September 11, 2017, available at: < https://scanova.io/blog/blog/2017/09/11/create-qr-code-word-document/ > ("Rizwan").  
creating a verification Quick Response (QR) code in step (E) through the remote server; and wherein verification QR code is digitally attached to the property report by the remote server.
	Rizwan teaches attaching a QR code of a document to a document.  See pages 1-5.
	Rizwan teaches creating a verification Quick Response (QR) code in step (E) through the remote server; and wherein verification QR code is digitally attached to the property report by the remote server in pages 3-10.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the historical weather teaching of Altschule with the QR code teaching of Rizwan because Rizwan teaches that by creating the QR code and attaching it to the document, it is easier to share the digital version than by other means such as getting emails and emailing the document.  Page 2.  Therefore, one would be motivated to combine Rizwan with Altschule to facilitate digital document sharing and save the step of getting emails in order to send the document to someone in that manner.  
	Therefore, claims 7-17 and 19 are rejected under 35 USC 103.  
Prior Art Made of Record but Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Ghosh et al., "Real Property Valuation System," US PGPUB 2018/0053266 A1.

	Locke et al., "BUILDING MANAGEMENT SYSTEM WITH ARTIFICIAL INTELLIGENCE FOR UNIFIED AGENT BASED CONTROL OF BUILDING SUBSYSTEMS" US PGPUB 2018/0364654 A1
	Teaches generating a risk score for severe weather.  See par 0226.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689